Title: From George Washington to the Commissioners for the District of Columbia, 26 June 1796
From: Washington, George
To: Commissioners for the District of Columbia


        
          Gentlemen
          Mount Vernon 26th June 1796.
        
        On thursday last I received your letter of the 22d instant, with its enclosures; and should have answered it by the Post of next day, but for many letters which I had to write by that Mail; which prevented my doing it till the succeeding one.
        Approving of the proposed Suspension (until the first Monday of the year 1800) of the first and third articles of the terms and conditions declared on the 17 th day of October 1791 for regulating the Materials, and manner of buildings & improvements on the lots in the City; I have subscribed, & do now return the Instrument you forwarded to me, and give it as my opinion that the sooner, & more generally it is promulgated, the better, & more advantageous it will be.
        I am glad to hear you have receivd fresh assurances of considerable pecuniary aids from Messrs Morris & Nicholson; and especially, that this assurance has occasioned no relaxation in your other endeavors to obtain a loan.
        The strong impression I am under of the indispensable necessity of close attention, and great exertion to prepare for the reception of Congress by the year 1800, must, in addition to the propriety of the measure, apologize for my urging again, that those on whom the operation of the works materially depend, may be compelled to take their Stations convenient to the same. It cannot be tolerated, that the Superintendant, and others,

whose duty it is to see that every thing moves harmoniously as well as œeconomically; and who to effect these ought always to be on the spot, to receive applications & to provide instantaneously for wants, should be at the distance of thre⟨e⟩ miles from the active scences of their employments. The convenience of those who receive compensations from the public, can not—must not—be the primary object of consideration; for sure I am (be the State & condition of the public buildings in the year 1800 what they may) there will not be accomodation for Congress at that period within such a distance of the Capitol as to induce a removal, if those whose particular duty it is to be there, and to set an example, hang aloof, and fix the attraction another way. The consequences of such a deficiency, not only to the City, but to George Town, & all the interest thereabouts, is too evident to stand in need of prediction.
        If I am urgent on this point, it is from the clearest conviction of the utility of the measure; and not from a desire to incommode one person, or to gratify another. Of this I beg you to be persuaded; as also, that with great esteem & regard I am Gentlemen Your Obedient Servant
        
          Go: Washington
        
      